RICHARDS, J.:
Epitomized Opinion
Kreinbeihl was executor of his wife’s will and the three defendants are her sisters. Mrs. K. left a will, by which she devised to her husband all of her property, for life, and by a subsequent item of the will gave it to her three sisters after the death of her husband. This action was commenced by the three sisters to compel him to answer a citation and account for having concealed certain assets of the estate. A jury was waived, and upon trial to Common Pleas Judge John C. .Haven, judgment of $5,523.30 was found against K. This was claimed to be against the weight of the evidence, and not sustained by sufficient evidence.
The two were married in 1906. He died in March, 1920. At the time of their marriage he had property, worth about $8,000 and she about one-half that sum. The evidence discloses that her money was kept invested at interest nearly all the time, and kept a cow and chickens and received the profits arising therefrom of from $100 to $200 a year. That she was economical and did not use the money from these sources. The Court of Appeals held that a read’ng of his testimony convinced the court that much of the estate of his wife was not accounted for by him, especially a note of $2,193.9© signed by him and payable to his wife. That he is chargeable with this note and interest, and the amount thus arising from this item -exceeds $3,000. A careful examina-ron of that evidence convinces the court that the judgment is not manifestly against the weight of the evidence, and that it is sustained by sufficient evidence.